Upon the trial of this appellant in the court below, the jury returned a verdict of guilty as charged in count one of the indictment. That count charged him with the offense of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, contrary to law.
The corpus delicti was fully proven without dispute. The arresting officer testified to the effect that he and an associate remained in hiding close to the still in question for thirty or forty minutes; that the still was in full operation with whisky running from the worm thereof; and that this appellant replenished or punched up the fire in the furnace of the still, etc. The defendant admitted his presence at the still at that time, but denied he had any interest in the still, also that he in any manner assisted in its operation. He offered the testimony of other witnesses in corroboration of his own evidence. This conflict in the evidence presented a jury question and the trial court properly so held.
Charge 2 refused to defendant was fairly and substantially covered by given charges 6, 7, 8. For like reason charge 3 was also refused without error. This charge was also fully covered by the court's oral charge.
The few exceptions reserved to the court's rulings upon the admission of evidence are so clearly without merit a discussion of these questions is unnecessary.
Finding no error in any of the rulings of the court, and the record being regular in all things, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed. *Page 148